DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Examiner therefore acknowledges applicants’ claim of Foreign Priority to KR10-2019-0014308, filed February 7, 2019.

The information disclosure statements (IDS) were submitted on April 2, 2019, and July 22, 2020. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Remarks
Claims 1 – 18 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 13 recites the limitation "the re-search". There is insufficient antecedent basis for this limitation in the claim, because claim 13 does not previously recite “re-search”, and claim 1, from which claim 13 directly depends, also does not recite “re-search”. Claim 13 is therefore rejected. It is possible that a typographic error was made, and that this claim was intended to depend from claim 12, which does recite “re-search”. Examiner applies prior art to this claim using this interpretation of claim dependency; however, appropriate correction is required.
Claims 14 – 16 depend, either directly or indirectly, from claim 13, and are therefore similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 and 6 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kang, et al., U.S. Pat. No. 9,697,243 (hereafter, “Kang”), in view of Taylor, et al., U.S. PG-Pub. No. 2016/0321376 (hereafter, “Taylor”).

Claim 1, Kang discloses: a computer program stored in a computer-readable storage medium, wherein the computer program executes operations (Claim 5, reciting a computer-readable medium, which must bear executable instructions to perform its claimed function) for enhancing search performance of data when the computer program is executed by one or more processors, the operations comprising:
setting a traverse time stamp of an index search for searching a target index key (col. 4, lines 1 – 3, “The time setting unit 110 sets a current time value as a traversing time value…”);
searching the index tree along a link connected from a root node of the index tree to a leaf node (col. 4, lines 40 – 43, “The node searching method further includes a process of searching descendent nodes to perform a traversing from a root node to leaf nodes according to a tree index data structure (S220).”); and
determining whether to change a search path for the target index key based on the traverse time stamp and the index time stamp (col. 4, lines 21 – 33, referring to the function of the traversing condition determining unit 130, which determines whether the traversing unit 140 should continue to traverse to the current node’s descendant or to re-perform the traversing from a root node of from a higher-level parent node).

Kang does not appear to explicitly disclose: writing in a time stamp table at least one index time stamp of the root node, a branch node, and the leaf node read in the index search.

Taylor discloses: writing in a time stamp table at least one index time stamp of the root node, a branch node, and the leaf node read in the index search ([0065], “ … timestamps corresponding to every link in the data tree can be written directly into the root index and page node resources.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Kang and Taylor before him/her, to have modified the traversing condition determining unit of Kang with the root index timestamps from Taylor, in order to increase traversing time efficiency, as suggested by Kang at col. 6, lines 54 – 67, and Taylor at [0036].

As to Claim 2, Kang, as modified, discloses: wherein the index time stamp is assigned for each node included in the index tree and generated based on information on a time when each node is modified (Kang, col. 5, lines 52 – 56, referring to a comparison to a node’s “update time value, indicating a time when a change to the searched descendent node is made”).

As to Claim 3, Kang, as modified, discloses: matching the index time stamp read in at least one of the root node, the branch node, and the leaf node with each node identifier and writing the matched index time stamp and node identifier in the time stamp table (Taylor, [0065], “… timestamps corresponding to every link in the data tree can be written directly into the root index and page node resources.”).

As to Claim 4, Kang, as modified, discloses: writing in the time stamp table the index time stamp from a current search node up to a predetermined number of previous search nodes among search nodes read in the index search (Taylor, [0065], referring to saving the timestamp of when the processing agent last processed the data tree structure).

Claim 6, Kang, as modified, discloses: determining to maintain the search path for the target index key when the traverse time stamp is equal to or larger than the index time stamp of the search node, and determining to change the search path for the target index key when the traverse time stamp is smaller than the index time stamp of the search node (Kang, col. 4, lines 7 – 33, referring to the function of the traversing condition determining unit 130, which determines whether the traversing unit 140 should continue to traverse to the current node’s descendant or to re-perform the traversing from a root node of from a higher-level parent node, on the basis of a comparison between the traversing time stamp and the update time value).

As to Claim 7, Kang, as modified, discloses: determining whether to change the search path for the target index key based on contents of the search node when the traverse time stamp is smaller than the index time stamp of the search node (Kang, col. 6, lines 9 – 12, referring to the node searching unit 120 operating on a B-tree. B-trees are a data structure known in the art to allow for searching traversal from root to leaf on the basis of the value stored within the nodes).

As to Claim 8, Kang, as modified, discloses: determining whether the search path for the target index key needs to be changed based on bound information including at least one information of a minimum value and a maximum value of an index key which may be included in the search node for the search node and the target index key (Taylor, [0071] – [0072], referring to the search parameters including a range of values).

As to Claim 9, Kang, as modified, discloses: determining to maintain the search path for the target index key when a value of the target index key falls within the bound information, and determining to change the search path for the target index key when Taylor, [0072], referring to a determination of a set of values within a page of nodes, and a comparison of that set of values to the sought range of values, and to a determination of whether the page of nodes should be traversed on the basis of that comparison).

As to Claim 10, Kang, as modified, discloses: updating the traverse time stamp based on the index time stamp of the current search node when determining to maintain the search path for the target index key (Taylor, [0065], “For example, by saving the timestamp of when the processing agent last processed the data tree structure, the processing agent can traverse the tree from the root by only following links that have an associated timestamp greater than the saved timestamp value.”).

As to Claim 11, Kang, as modified, discloses: updating the traverse time stamp when determining to change the search path for the target index key (Kang, col. 4, lines 7 – 33, referring to re-performing the traversing from the root or another parent node on the basis of time stamp comparisons, and col. 4, lines 1 – 3, referring to setting the current time value as the traversing time value. If the process determines that the traversal path must be changed to re-perform the traversal at another node, then the traversing time value is changed to the now-current time).

As to Claim 12, Kang, as modified, discloses: updating the traverse time stamp based on a time information when comparing the traverse time stamp and the index time stamp of the search node or updating the traverse time stamp based on a time information when an index search threads starts reading of a start node of re-search (Kang, col. 4, lines 7 – 33, referring to re-performing the traversing from the root or another parent node on the basis of time stamp comparisons, and col. 4, lines 1 – 3, referring to setting the current time value as the traversing time value. If the process determines that the traversal path must be changed to re-perform the traversal at another node, then the traversing time value is changed to the now-current time).

As to Claim 13, Kang, as modified, discloses: determining a start node of the re-search at least partially based on the time stamp table (Kang, col. 4, lines 7 – 33, “Further, if a result of re-performing the traversing by the traversing unit 140 returns back to a node searched before the traversing is re-performed, it may be determined that the traversing proceeding condition is satisfied.”).

As to Claim 14, Kang, as modified, discloses: determining whether each previous search node written in the time stamp table is changed after the search, and determining as the start node of the re-search one of previous search nodes which are not changed after the search among the previous search nodes (Kang, col. 4, lines 1 – 33, referring to the determination of a condition, and that determination indicating which node should be the start of the re-traversal).

As to Claim 15, Kang, as modified, discloses: determining whether the previous search node is changed after the search by comparing each index time stamp of the previous search node written in the time stamp table and the index time stamp of each previous search node read at the time of the re-search (Taylor, [0065], referring to the rapid identification of updated nodes on the basis of saved timestamps).

As to Claim 16, Kang, as modified, discloses: determining as the start node of the re-search a nearest node of the current search node among the previous search nodes which are not changed after the search (Kang, col. 4, lines 7 – 33, referring to the determination to re-traverse the tree from the root node or a parent node that is one level higher than the last-traversed node).

As to Claim 17, Kang discloses: method for enhancing search performance of data, the method comprising:
setting a traverse time stamp of an index search for searching a target index key (col. 4, lines 1 – 3, “The time setting unit 110 sets a current time value as a traversing time value…”);
searching the index tree along a link connected from a root node of the index tree to a leaf node (col. 4, lines 40 – 43, “The node searching method further includes a process of searching descendent nodes to perform a traversing from a root node to leaf nodes according to a tree index data structure (S220).”); and
determining whether to change a search path for the target index key based on the traverse time stamp and the index time stamp (col. 4, lines 21 – 33, referring to the function of the traversing condition determining unit 130, which determines whether the traversing unit 140 should continue to traverse to the current node’s descendant or to re-perform the traversing from a root node of from a higher-level parent node).

Kang does not appear to explicitly disclose: writing in a time stamp table at least one index time stamp of the root node, a branch node, and the leaf node read in the index search.

Taylor discloses: writing in a time stamp table at least one index time stamp of the root node, a branch node, and the leaf node read in the index search ([0065], “ … timestamps corresponding to every link in the data tree can be written directly into the root index and page node resources.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Kang and Taylor before him/her, to have modified the traversing condition determining unit of Kang with the root index timestamps from Taylor, in order to increase traversing time efficiency, as suggested by Kang at col. 6, lines 54 – 67, and Taylor at [0036].

As to Claim 18, Kang discloses: a computing device for enhancing search performance of data, the computing device comprising:
a processor including one or more cores; and a memory (Claim 3, referring to a node searching apparatus including a processor),
wherein the processor sets a traverse time stamp of an index search for searching a target index key (col. 4, lines 1 – 3, “The time setting unit 110 sets a current time value as a traversing time value…”),
searches the index tree along a link connected from a root node of the index tree to a leaf node (col. 4, lines 40 – 43, “The node searching method further includes a process of searching descendent nodes to perform a traversing from a root node to leaf nodes according to a tree index data structure (S220).”), and
determines whether to change a search path for the target index key based on the traverse time stamp and the index time stamp (col. 4, lines 21 – 33, referring to the function of the traversing condition determining unit 130, which determines whether the traversing unit 140 should continue to traverse to the current node’s descendant or to re-perform the traversing from a root node of from a higher-level parent node).



Taylor discloses: writes in a time stamp table at least one index time stamp of the root node, a branch node, and the leaf node read in the index search ([0065], “ … timestamps corresponding to every link in the data tree can be written directly into the root index and page node resources.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Kang and Taylor before him/her, to have modified the traversing condition determining unit of Kang with the root index timestamps from Taylor, in order to increase traversing time efficiency, as suggested by Kang at col. 6, lines 54 – 67, and Taylor at [0036].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kang, as modified by Taylor and applied to claim 4, further in view of Berkowitz, U.S. Pat. No. 5,446,887 (hereafter, “Berkowitz”).

As to Claim 5, Kang, as modified by Taylor, does not appear to explicitly disclose: deleting the one or more index time stamps written in the time stamp table based on a predetermined criterion.

Berkowitz discloses: deleting the one or more index time stamps written in the time stamp table based on a predetermined criterion (col. 2, lines 15 – 22, “Normal activity in a B-tree includes the addition and the deletion of key values.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Kang, Taylor, and Berkowitz before him/her, to have further modified the B-tree manipulation of Kang with the deletion functionality from Berkowitz, because the ability to add and delete data from a B-tree is considered normal activity.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIRAV K KHAKHAR/Examiner, Art Unit 2167     

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167